 


109 HR 3303 IH: To suspend temporarily the deposit requirements and assessments of countervailing duties and antidumping duties on imports of CHQ wire rod covered by certain countervailing and antidumping duty orders.
U.S. House of Representatives
2005-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3303 
IN THE HOUSE OF REPRESENTATIVES 
 
July 14, 2005 
Mr. Kirk introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To suspend temporarily the deposit requirements and assessments of countervailing duties and antidumping duties on imports of CHQ wire rod covered by certain countervailing and antidumping duty orders. 
 
 
1.Suspension of certain countervailing and antidumping duties 
(a)Suspension 
(1)In generalNo countervailing duty and no antidumping duty deposit shall be required upon entry of the products described in paragraph (2), and no countervailing duty and no antidumping duty shall be assessed on such products, notwithstanding any order of the Department of Commerce or the Bureau of Customs and Border Protection in the following cases: C-351-833 (Brazil); A-351-832 (Brazil); A-122-840 (Canada); A-560-815 (Indonesia); A-201-830 (Mexico); A-841-805 (Moldova); A-274-804 (Trinidad & Tobago); and A-823-812 (Ukraine). 
(2)ProductsThe products referred to in paragraph (1) are steel wire rod suitable for cold heading, forging, and thread rolling, and meeting ASTM F2882 for use in making certain fasteners (“Cold Heading Quality” or “CHQ” wire rod), provided for in subheadings 7213.91.30 and 7227.90.60 of the Harmonized Tariff Schedule of the United States. 
(b)Effective date 
(1)In generalSubsection (a) applies to any entry, or withdrawal from warehouse for consumption, that is made during the period beginning on the date of the enactment of this Act and ending on December 31, 2007. 
(2)Retroactive applicationNotwithstanding section 514 of the Tariff Act of 1930 or any other provision of law, the entry of any article— 
(A)that was made before the date of the enactment of this Act and is unliquidated as of such date of enactment, and 
(B)for which no countervailing duty or antidumping duty deposit or assessment would have been made had subsection (a) been in effect on the date of such entry, shall be liquidated without assessment of any countervailing duty or antidumping duty, and the Secretary of the Treasury shall refund any countervailing duty or antidumping duty deposit paid, with interest provided by law, with respect to such entry.  
 
